COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00114-CV


Jonathan David Tsuchiya                 §   From the 153rd District Court

v.                                      §   of Tarrant County (153-269543-13)
The State of Texas, The City of
Bedford, The City of Colleyville, The   §   April 30, 2015
City of Euless, The City of
Grapevine, and The City of Westlake     §   Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM